Exhibit 99.2 Amboy Aggregates Joint Venture and Subsidiaries Consolidated Financial Statements and Independent Auditor's Reports As of December 31, 2015 and 2014 and for the Periods from January 1, 2015 to June 30, 2015 and from July 1, 2015 to December 31, 2015 and for the Years Ended December 31, 2014 and 2013 (unaudited) Amboy Aggregates Joint Venture and Subsidiaries Index Page Independent Auditor's Reports 2-3 Consolidated Statement of Net Assets in Liquidation (Liquidation Basis) 4 Consolidated Statement of Changes in Net Assets in Liquidation (Liquidation Basis) 5 Consolidated Balance Sheet (Going Concern Basis) 6 Consolidated Statements of Operations and Partners' Capital (Going Concern Basis) 7 Consolidated Statements of Cash Flows (Going Concern Basis) 8 Notes to Consolidated Financial Statements 9-14 1 Independent Auditor's Reports To the Partners Amboy Aggregates Joint Venture We have audited the accompanying consolidated financial statements of Amboy Aggregates Joint Venture and Subsidiaries, which comprise the consolidated statement of net assets in liquidation as of December 31, 2015, and the related consolidated statement of changes in net assets in liquidation for the period from July 1, 2015 to December 31, 2015, and the consolidated statements of operations and partners' capital and cash flows for the period from January 1, 2015 to June 30, 2015, and the related notes to the consolidated financial statements.
